Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 3 and 4 are currently under examination, wherein claim 3 has been amended in applicant’s amendment filed on February 16, 2021. The non-elected claims 1, 2 and 5-8 have been withdrawn by the applicant in the same amendment wherein claims 1 and 5 have also been amended.
Status of Previous Rejections
2.	The previous rejections of claims 3 and 4 under 35 U.S.C. 103 as stated in the Office action dated October 21st, 2020 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shingaki et al. (US Pub. 2015/0318094 A1) in view of Ozaki et al. (US 5,667,598).
	With respect to claims 3 and 4, Shingaki et al. (‘094 A1) discloses a hot-rolled and annealed grain-oriented electrical steel sheet comprising by mass% 0.08 or less C, 2.0-4.5 Si, 0.5 or less Mn, less than 0.01 sol. Al, less than 0.005 S, less than 0.005 Se, 
Response to Arguments
4.	The applicant’s arguments filed on February 16, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that the primary recrystallization grain disclosed by Ozaki et al. (‘598) is not relevant to the recrystallized grain as claimed. In response, the 
Second, the applicant argues that the S and Se content ranges disclosed by Ozaki et al. (‘598) do not overlap the claimed ranges. In response, the examiner notes that the rejection of the claimed S and Se content ranges has relied on the teaching of Shingaki et al. (‘094 A1) rather than that of Ozaki et al. (‘598). It is noted that the applicant is arguing against the references individually, whereas, the obvious rejection relies on the combined teachings of Shingaki et al. (‘094 A1) in view of Ozaki et al. (‘598).
Third, the applicant argues that neither Shingaki et al. (‘094 A1) nor Ozaki et al. (‘598) recognizes the problem that the claimed sheet is trying to solve. In response, the examiner notes that neither Shingaki et al. (‘094 A1) nor Ozaki et al. (‘598) has to recognize the problem as long as the claim limitations are met by Shingaki et al. (‘094 A1) in view of Ozaki et al. (‘598) as discussed above. 
Fourth, the applicant argues that combination of Shingaki et al. (‘094 A1) and Ozaki et al. (‘598) is improper. In response, see examiner’s responses to applicant’s arguments above. The examiner notes that the combination of Shingaki et al. (‘094 A1) and Ozaki et al. (‘598) with a motivation as stated above is proper and therefore maintained.



Conclusion
5.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


3/9/2021